Citation Nr: 1447611	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disorder manifested by loss of memory and slow thought.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board previously remanded this matter in September 2013 for additional development.


FINDING OF FACT

A neurocognitive or psychiatric disorder, manifested by memory loss and slow thought, was first diagnosed years after the Appellant's separation from service,   and nothing in the record suggests the appellant's neurocognitive and psychiatric disorders are etiologically linked to any incident of service other than the appellant's alcohol abuse.


CONCLUSION OF LAW

The criteria for service connection for a disorder manifested by loss of memory and slow thought, to include mild neurocognitive disorder and unspecified schizophrenia spectrum and other psychotic disorder, have not been met.  38 U.S.C.A. §§ 105, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in a March 2010 letter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the appellant's service treatment records (STRs), post-service treatment records, statements of the appellant, and a VA examination report.  Social Security Administration (SSA) records were determined to be unavailable based upon a negative response from SSA, and the appellant was notified of their unavailability in March 2011.  

Additionally, pursuant to the Board's prior remand, additional service hospital records and VA clinical records were obtained, and the appellant was provided   with another VA examination.  The Board acknowledges that, in June 2014 correspondence, the appellant requested another VA examination if his claim was not granted in full.  However, as discussed further in the decision below, the Board finds that a new examination is not warranted, as the appellant's reports of an in-service head injury are not credible.  Moreover, while the appellant has reported that he has been treated by private physicians, he subsequently failed to provide AOJ with authorization to procure those records, and has not submitted those records on his own behalf despite being advised of his entitlement to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has  been substantial compliance with the prior remand instructions and no further  action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that  only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The appellant was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the appellant, who testified as to the events in service upon which his claim is based, and as to his symptoms during and post service.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the appellant is not prejudiced by a decision at this time.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the appellant's appeal.

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant claims to have memory loss and slow thought due to drinking polluted water during active service.  In a March 2010 written statement and in October 2011 hearing testimony, the appellant asserted that as a result of drinking polluted water during service, he was hospitalized at "Omar Bradley Hospital," and was possibly in a coma.  Additionally, in more recent correspondence received in June 2014, he has asserted that his current cognitive disorder is related to a head injury or traumatic brain injury in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and psychoses or organic diseases of the nervous system manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

It is not disputed that the appellant currently suffers from a cognitive disorder, as well as a psychiatric disorder.  A February 2014 VA examination report shows diagnoses of mild neurocognitive disorder, in addition to severe alcohol use disorder, and unspecified schizophrenia spectrum and other psychotic disorder.  Additionally, private records dated in November 2006 and October 2013 show diagnoses of reactive depression and substance-induced mood disorder, alcohol.

Service records show that the appellant was hospitalized in July 1980 for reported "aches in body, impaired vision."  At that time, he reported that his eyes hurt, he had impaired vision, and experienced dizziness.  He further reported a history of drinking polluted water a few days prior.  He was ultimately diagnosed with pharyngitis, probably viral, left otitis media, and ARD (presumably acute respiratory disease).  Thereafter, he was hospitalized and received mental health treatment for alcohol abuse in October 1980.  At that time, he also reported a prior hospitalization due to drinking "poisonous water."  He was ultimately diagnosed in October 1980 with alcoholism with social aberrations.

The question in this case is whether the appellant's current neurocognitive and psychiatric disorders are related to service.  Following a review of the record, the Board finds that the preponderance of the evidence demonstrates that the appellant does not have a cognitive or psychiatric disorder that was incurred in or is otherwise related to service for purposes of establishing entitlement to compensation benefits. 

Initially, although the appellant has been diagnosed with cognitive and psychotic disorders, the record does not show that those disorders manifested in service or within one year of separation.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Indeed, a September 1980 mental health evaluation pertaining to his discharge for the good of the service, found him to be psychiatrically clear for any administrative action.  He was noted to have behavior that was passive and aggressive, but was fully alert, fully oriented, with an unremarkable mood or affect, normal thought content,      and good memory.  In October 1980, the appellant was specifically noted to be without hallucinations.  Additionally, an October 1980 Report of Medical History for purposes of separation shows that the appellant affirmatively denied depression or excessive worry, loss of memory or amnesia, frequent trouble sleeping, and nervous trouble any sort.  The October 1980 separation medical examination was negative for any psychiatric or cognitive disorder.  While the appellant testified     in October 2011 that his memory and thought process problems started during service, the Board finds those statements to be outweighed by his affirmative and contemporaneous denials of memory and other mental problems in service, the normal memory and thought findings on mental health evaluation in service, and the normal findings on separation examination.  Thus, the Board concludes that neither a cognitive disorder nor a psychotic disorder manifested during service.

Post-service treatment records also suggest that neither a cognitive nor psychotic disorder manifested within a year of service.  There are no treatment records within one year of service, and the earliest treatment notes of record are negative for objective findings or reports of any cognitive or psychotic disorder.  In this regard, private treatment records dated in 2000 and 2002 show various complaints related to headaches, sinus problems, congestion, an earache, and skin problems, but are negative for neurocognitive or psychiatric complaints.  Significantly, in February 2002, while seeking treatment for headaches, rhinorrhea, a viral syndrome, and a skin lesion, a neurological exam showed intact and/or normal deep tendon reflexes, extraocular movements, motor/cerebellar, and cranial nerves.  Additionally, psychiatric examination at that time revealed normal judgment/insight, orientation, memory, and mood/affect.  The first evidence of psychoses or cognitive problems is in 2006, over 25 years post service, at which time the appellant sought treatment and underwent a CT head scan for reported hallucinations, delusions, and paranoia.  

Again, while the Veteran has since reported an onset of memory and thought symptoms in service, or even soon thereafter, the Board finds those reports not credible, as they are contradicted by his contemporaneous reports in service, and objective evidence showing that he did not have memory problems as recent as 2002.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

The Board is also cognizant that the Veteran's separation examination took place in October 1980, two months prior to his discharge from service.  However, his testimony and statements of record attribute his symptoms to the events that occurred in July 1980, months prior to his separation examination.  Even further, in an October 1984 application for an upgraded discharge that would render him eligible for reenlistment, the appellant did not attribute his problems in service to drinking polluted water or to an onset of memory or thought problems; rather, he wrote that he was just 17 at the time of service, and was "[t]oo young & immature to know what I was doing!"  He further wrote that he "can't get a job because of this discharge," not because of cognitive problems.  Thus, even some of the Veteran's earliest post-service statements of record are not consistent with his current statements regarding the onset or course of his symptoms.  In this regard, even in 1981, the Veteran asserted that his discharge was because of his company commander, who did not treat him fairly and went out of his way to get him out of service.  He did not report discharge due to an onset of cognitive symptoms in service, or due to difficulties related to drinking polluted water in service.

Thus, absent competent and credible evidence of manifestation of a neurocognitive disorder or psychoses within one year after separation, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

Nor is service connection warranted on a direct basis for any psychiatric or neuro-cognitive disorder.  In this regard, following a detailed review of the appellant's medical records and claims file, a February 2014 VA examiner opined that is less likely than not that the appellant's mild neurocognitive disorder and unspecified schizophrenia spectrum and other psychotic disorder arose in service or are otherwise related to any incident therein, to include drinking polluted water.       The examiner noted that there is no evidence in the service treatment records of hallucinations, delusions, paranoia, memory loss, slow thought, or any psychiatric disorder aside from alcohol dependence.  The examiner found probative the fact that the first discussion of hallucinations, delusions, or paranoia in the record is in 2006, many years post service, and that the record does not show cognitive complaints until many years post service.  Significantly, also in conjunction      with the February 2014 examination, a neuropsychologist opined based on a  review of the appellant's medical history, that the appellant's neurocognitive problems are the result of the appellant's long history of and recent alcohol abuse.  The neuropsychologist opined that the pattern of deficits shown on the mental status examination conducted by the February 2014 examiner "is the prototypical profile of deficits due to alcohol abuse."  Additionally, the neuropsychologist opined that if the appellant's cognitive dysfunction was due to drinking polluted water in July 1980, "one would expect that the deficits would have been present since that time."  Such is not the case here.

The February 2014 VA examiner's opinion, as well as the neuropsychologist's opinion contained therein, are afforded significant probative value as they were based on a review of the appellant's medical records, considered the appellant's medical history, and were supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Additionally, they are consistent with 
other evidence of record, including service treatment records, which fail to show cognitive or psychotic disorders in service; private treatment records showing that the appellant did not have cognitive or psychotic symptoms as recent as February 2002; a June 2010 VA examiner's conclusion that the etiology of the appellant's memory loss and slow thought is that he "drinks too much beer at night;" and a May 2013 VA psychologist's finding that the appellant's "alcohol use may also play a role in the anxiety and cognitive complaints (e.g., problems concentrating)."  Significantly, there is no contrary medical opinion of record.

To the extent that the Veteran was diagnosed with reactive depression and insomnia related to another mental disorder in November 2006, those diagnoses were related to the Veteran's reports of concern about his wife's behavior, and that he had quit drinking for 17 years and recently went out and "got drunk and began smoking again."  There is no indication in that November 2006 treatment note, or in a previous October 2006 treatment note reflecting diagnoses of paranoia, delusions, and hallucinations, that those diagnoses or symptoms are related in any way to service or had been occurring since or soon after service.  Similarly, an October 2013 private treatment note attributes the appellant's then-diagnosed mood disorder to substance use, specifically alcohol or "ETOH."

Additionally, the Board observes that a VA treatment notes dated in April 2013 and August 2013 shows a past medical history of "Anxiety/PTSD."  However, there is no active diagnosis of PTSD of record, and that notation appears to have been based on the Veteran's self-report of a past diagnoses.  Additionally, a VA psychologist  in May 2013 found that "evaluation suggests that the patient is unlikely to meet diagnosis for PTSD," although he reports anxiety and agitation that may be primary to another mental health disorder.  Interestingly, he also noted, consistent with other evidence of record, that the appellant's "alcohol use may also play a role in the anxiety and cognitive complaints (e.g., problems concentrating)."  In any event, there is no competent and credible evidence that the Veteran has a diagnosis of PTSD that conforms to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)), or has had PTSD during the period on appeal.  

The Board also acknowledges that the appellant reported to the February 2014 VA examiner that he has seizures, and that service treatment records suggest that the appellant may have experienced a seizure in service.  In this regard, a July 1980 treatment note relating to treatment for pharyngitis indicates that the appellant had     a higher fever, dehydration, electrolyte imbalance, disorientation, and seizures.  Nevertheless, the appellant has not been diagnosed with any seizure disorder, and the February 2014 VA examiner noted that the appellant "more so describes these [seizures] as gaps in his memory."  Furthermore, the appellant reported during a June 2010 VA examination that he had not had any more seizures since leaving the military, and in May 2013, he reported a history of petite mal seizures but "reported that they do not occur when he cuts down drinking."  In any event, the February 2014 VA examiner expressly considered the appellant's reports of seizures and declined to diagnose a seizure disorder, and the other evidence of record does not establish a currently-diagnosed seizure disorder.  

While the appellant contends that his neurocognitive and psychiatric disorders were caused by or related to service, to include drinking polluted water therein, there is no indication that he has specialized training or medical expertise to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  As such, his opinions do not constitute competent medical evidence.  Moreover, to the extent that the appellant has more recently asserted in June 2014 correspondence and October 2013 private treatment he sustained a head injury, brain injury, or was in a coma for days during service, the Board finds those assertions not credible, as they are inconsistent with other evidence of record.  In this regard, on his October 1980 separation Report of Medical History, the appellant affirmatively denied a head injury and periods of unconsciousness, along with depression or excessive worry, loss of memory or amnesia, frequent trouble sleeping, and nervous trouble any sort, and service treatment records are otherwise negative for evidence of a head injury or a brain injury.  Thus, his recent assertions are not credible, as they are inconsistent with   his contemporaneous and affirmative denial of sustaining a head injury in service  in October 1980.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

For this reason, the Board also finds that remand is not necessary for a VA examination to determine whether the appellant suffers from any disorder related to a head injury or traumatic brain injury in service.  Moreover, the February 2014 examiner explicitly indicated that the appellant does not suffer from a traumatic brain injury.  

Finally, the Board acknowledges the February 2014 VA examiner's opinion that the appellant's current alcohol use disorder is the same alcohol dependence for which he was treated in service.  However, for claims filed after October 31, 1990, as is the case here, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the veteran's own willful misconduct or the result of the veteran's abuse of alcohol or drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a) (emphasis added).  In other words, an injury or disease incurred during active military service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the alcohol abuse.  38 C.F.R. § 3.301(c)(2), (d).  Alcohol abuse means use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  

Here, there is no question that the appellant's alcohol use in service was not          the "simple drinking of alcoholic beverage."  Indeed, during his October 1980 detoxification hospitalization, he reported daily drinking for years, and a service treatment record from that hospitalization describes the appellant's drinking as "very heavy."  Thus, the Board concludes that the appellant's alcohol use in service amounted to abuse.  38 C.F.R. § 3.301(c)(2), (d).  The appellant has not contested that he abused alcohol in service.

As the Board has determined that the appellant's alcohol use in service constitutes alcohol abuse, any neurocognitive disorder resulting from alcohol abuse "shall not be deemed to have been incurred in the line of duty." 38 C.F.R. §§ 3.1(m), 3.301(d).  In this regard, while 38 C.F.R. § 3.301(c) suggests organic disease incurred coincident with the chronic use of alcohol, including by compulsion, is not willful misconduct, the regulation then specifically directs the reader to 38 C.F.R. § 3.301(d) for purposes of determining service connection where a disability is a result of abuse of alcohol.  As noted above, both 38 C.F.R. §§ 3.301(a) and 3.301(d) prohibit service connection for diseases incurred during active military service resulting from the abuse of alcohol.  

In short, a neurocognitive disorder was not shown in service, and the only in-service event claimed to have caused that disorder following service is his use of alcohol.  As any disease resulting from his abuse of alcohol is not considered to be in the line of duty pursuant to 38 C.F.R. § 3.301(d), service connection for a disorder claimed as a result of use of alcohol in service cannot be established.  38 C.F.R. § 3.301(a).  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for loss of memory and slow thought is denied. 

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a disorder manifested by loss of memory and slow thought, to include mild neurocognitive disorder and an unspecified schizophrenia spectrum and other psychotic disorder, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


